Exhibit 10.1
 
Addendum 1 to the “Harris-Furlong 6” Asset Purchase Agreement
September 9, 2011


RECITAL


Harris-Furlong 6 Asset Purchase Agreement dated August 9th, 2011
On August 9th, 2011, Twin Cities Technical, LLC, Irish Oil & Gas, Inc.,
(collectively, the “Seller”) and Ante5, Inc. (the “Buyer”) entered into an asset
purchase agreement (the “Agreement”) wherein Buyer agreed to purchase from
Seller certain mineral right leases approximating 636 net acres located in North
Dakota.  As per the Agreement, the purchase was to be closed no later than
Friday, September, 10th, 2011 (“Closing Date Deadline”).


TERMS


Extension of the Closing Date Deadline
The Seller and Buyer hereby agree that the Closing Date Deadline set forth in
the Agreement shall be extended to Friday, October 7th, 2011.


Ratification of Other Terms
Except for extending the Closing Date Deadline, all other terms set forth in the
Agreement remain in full, unmodified effect.




IN WITNESS WHEREOF, as of the date first set forth above (September 9,
2011), Seller and Buyer hereby agreed to the terms set forth herein.




SELLER, Irish Oil & Gas, Inc.
 
SELLER, Twin Cities Technical, LLC
 
BUYER, Ante5, Inc.
                   
Tim Furlong, Vice President
 
Terry L. Harris, President
 
Bradley Berman, CEO
 
Irish Oil & Gas, Inc.
Attn:  Tim Furlong
PO Box 2356
Bismarck, ND 58502
 
 
 
Twin Cities Technical, LLC
Attn:  Terry L. Harris
P.O. Box 2323
Bismarck, ND 58502
 
 
 
Ante5, Inc.
Attn:  Bradley Berman
10275 Wayzata Blvd., Suite 310
Minnetonka, MN 55305
 
Telephone: (701) 751-3141
 
Telephone: (701) 223-4866
 
Telephone: (952) 426-1851
         
Email: tim@irishog.com
 
Email: tharris123@gmail.com
 
Email: bberman@ante5oil.com